       Case: 1:20-cv-01608-DAP Doc #: 6 Filed: 08/18/20 1 of 1. PageID #: 32


                                                           The Report and
                                                           Recommendation is
                 IN THE UNITED STATES DISTRICT COURT adopted as uncontested
                      NORTHERN DISTRICT OF OHIO            (Doc #: 5).
                           EASTERN DIVISION                It is SO ORDERED.
                                                           s/Dan Aaron Polster
                                                           U.S. District Judge
 MICHELLE CHARVAT,                 )   Case No. 1:20-cv-1608 8/18/2020
                                   )
      Plaintiff,                   )   JUDGE DAN AARON POLSTER
                                   )
      v.                           )   MAGISTRATE JUDGE
                                   )   THOMAS M. PARKER
 COMMISSIONER OF                   )
 SOCIAL SECURITY,                  )
                                   )   REPORT AND RECOMMENDATION
      Defendant.                   )

       Plaintiff, Michelle Charvat, seeks judicial review of the final decision of the

Commissioner of Social Security, denying her application for disability insurance benefits

("DIB") under Title II of the Social Security Act. This matter is before me pursuant to 42 U.S.C.

§ 405(g) and Local Rule 72.2(b) for preparation of a Report and Recommendation. Charvat has

requested leave to proceed in forma pauperis (“IFP”) in this matter. ECF Doc. 2. Because I

conclude that Charvat has failed to show that she lacks sufficient financial resources to pay the

court’s $400.00 filing fee, I recommend that the court DENY plaintiff’s application for leave to

proceed IFP.

I.     Relevant Background

       On July 21, 2020, Charvat filed a complaint (ECF Doc. 1) and an IFP application (ECF

Doc. 2). Charvat’s affidavit supporting her IFP application asks that the court cover her filing

fees because she lacks sufficient funds to pay the court’s filing fee. ECF Doc. 2. In describing

her financial status, Charvat states that she receives $1,000.00 per month in interest and

dividends and $190.00 per month in food assistance. ECF Doc. 2 at 1-2. She has $100.00 cash,
